ON PETITION TO REHEAR
TODD, J.
A petition to rehear has been filed on behalf of defendant, Louisville and Nashville Railroad Company, on the ground that the opinion filed in this cause oil July 26, *911968 did not discuss or dispose of a “Motion to Strike the Bill of Exceptions”, a “Suggestion of Diminution”, and a “Demurrer and Motion to Strike the Suggestion of Diminution”.
The “Motion to Strike the Bill of Exceptions” was as follows:
“In this cause comes the defendant-in-error or ap-pellee, Louisville & Nashville Railroad Company, Inc. and moves the Court to strike the Bill of Exceptions filed in this cause as being in violation of Rule 6 of this Honorable Court as revised and adopted October 2, 1967, the applicable paragraph of which is as follows:
‘In all cases where it appears from the record filed in the Court of Appeals that a rule or1 special order of the Trial Court so permits, the original depositions and/or bill of exceptions rather than a copy thereof may be sent up and used for all purposes as a part of the transcript. ’
‘ ‘ The record in the cause failing to show that a rule or special order of the trial Court permits the original bill of exceptions to be filed rather than a copy thereof as required by the rules of this court. ’ ’
The “Suggestion of Diminution” requested that the clerk of the trial court be required to furnish a certified copy of the bill of exceptions in lieu of the certified •original filed with the record in this Court.
The “Demurrer and Motion to Strike” was grounded upon the supposed impossibility of withdrawing the original bill of exceptions from the custody of this court and restoring it to the custody of the trial court to enable the issuance of a certified copy thereof by the clerk of the trial court.
*92As stated to counsel from the bench during oral argument, it would be an anomaly for this Court to hold that a certified copy of an instrument was preferable to the original, duly certified. By no stretch of the imagination can this Court conceive of an instance in which the original bill of exceptions, duly filed and authenticated by the original signature of the trial judge and the certificate of the clerk, would be less acceptable and less authoritative than a copy of the same original, by whatever means produced or authenticated.
Defendant urged in its brief, and urges in its petition to rehear, that the quoted rule of this Court disposes of the question in its favor. This insistence is not sound. There is no statute or no rule of this Court requiring that transcripts on appeal consist only of copies of trial court records. This rule in question is a permissive rather than a mandatory rule. It provides that the original bill of exceptions may be used under certain conditions, but neither it nor any other rule of this Court provides that an original bill of exceptions mm} not be used under any other conditions. The rule, therefore, may be used as authority for using original bills of exceptions as a matter of right when the conditions of the rule have been met, but the wording of the rule does not preclude this Court from accepting originals under other conditions, and the rule confers no right upon a party to have a bill of exceptions stricken because it is an original rather than a copy.
Considerable research fails to disclose any published opinion where a bill of exceptions was stricken because it was an original rather than a copy.
In 4A C.J.S. Appeal and Error, Section 1038, page 1008, is found the following text:
*93“ Original bill. Except where authorized or required by statute, a copy of the bill of exceptions, and not the original, should be incorporated in the transcript and returned to the appellate court, unless it is necessary to see the original.”
The only case cited in the footnote to the foregoing is Fernow v. Dubuque and Southwestern Railroad Company, 22 Iowa 528 (1867), in which the Court said:
“* * * Before closing, however, we remark that the appellee is correct in his claim that the bill of exceptions should have been brought to this court by copy and not in its original form. It is only in some exceptional cases, or when it becomes necessary to see the original, that it should be sent to this court, and if the objection had been made by motion or before the case was submitted, the proper rule would have issued. Baised, however, for the first time in the printed argument, the objection, being one not fatal to the appeal, working at most a continuance to obtain a corrected transcript, conceiving, in their absence, that counsel preferred an early decision upon the merits, we have waived a compliance with the rule, satisfied, as we are, that in this case there was no intention to evade it.”
The same C.J.S. footnote cites 4 C.J., page 430, note 28 wherein are cited Fernow v. Dubuque, supra, and Jackson v. Stoner, 17 Kan. 605 (1877) wherein the Court rejected an original bill of exceptions which had not been filed with the trial court at all, and held that the original' records of a trial court should not be “broken up” by sending out original papers to other courts.
Other cases cited in 4 C. J. were based upon imperfections, lack of authentication by trial judge or late authentication.
*94In Tennessee, it has long been recognized and accepted without statute or specific decision that the better practice is to preserve original records in the custody of the courts wherein the records were created. From this recognition arose the practice of and statutory permission for certifying copies of judicial records instead of transporting the originals to other courts.
 A bill of exceptions, when approved by the trial judge, becomes a part of the record in the court where the case was tried. Section 27-109 T.C.A. As such, the original bill of exceptions should not be removed from the custody of the trial court without the permission of the trial judge. Even though physically removed from the possession of the Clerk of the Court, the original records remain technically “on file” with the Clerk.
Bills of exception are usually voluminous, expensive to copy, and seldom needed by the trial court. For this reason, it has become the predominant practice to certify original bills of exception to this Court, either by compliance with Rule 6, supra, or by acquiescence of counsel and the trial court without special rule or order.
Defendant insists that the rules of this Court should be enforced strictly and cites Hilton v. Johnson City General Hospital, 160 Tenn. 535, 26 S.W.2d 626 (1929). In that case the Supreme Court affirmed a ruling of the Court of Appeals enforcing a rule of court as to when deficiencies in the record might be supplied. In the same opinion, the Supreme Court said:
“(1) The enforcement or nonenforcement of such rule of procedure lies within the discretion of the court by which the rule was adopted. The jurisdiction of this court to review the judgments and decrees of the Court *95of Appeals should not be extended to a review of its exercise of discretion in refusing to overlook and condone a litigant’s nonobservance of one of its reasonable rules of procedure.”
Van Brocklin v. Wolcott, Smith & Co., 52 Tenn. 743 (1871), cited by defendant, sustains a trial court rule governing counsel in the call of the docket.
Railway Companies v. Hendricks, Admr., 88 Tenn. 710, 13 S.W. 696, 14 S.W. 488 (1890), cited by defendant, enforces a Supreme Court rule concerning time for supplying deficiencies in the record.
In Osgood Co. v. Bland, 24 Tenn.App. 126, 141 S.W.2d 505 (1940) this Court held that courts have the inherent power to make, enforce, and relax rules of practice.
In State ex rel. Pennington v. Bailey, 196 Tenn. 285, 265 S.W.2d 882 (1954) the Supreme Court enforced one of its own rules, but said:
“(1, 2) The rules of this Court were made to expedite the hearing of cases in this Court and to try to be as fair as humanly possible to all parties concerned so that every party could have a hearing on the merits of the cases presented here. * * *”
“* * * But when the point is made, by the opposing party, of an unnecessary delay in doing what should have been done in a short time, we must enforce some reasonable rules. * * *”
In Norton v. Standard Coosa-Thatcher Company, 203 Tenn. 649, 315 S.W.2d 245 (1957), the Supreme Court disposed of a petition to rehear on g*rounds similar to the present case with the following language:
*96“(7,8) There are many authorities which declare that the rules of court should be strictly adhered to, both by the parties and by the court. We think that the proper rule to apply, in applying our Rules, is stated in 21 C.J.S. Courts section 178, p. 284, thus:
‘ * * * rules of court are but a means to accomplish the ends of justice, and that the court has the power to modify, suspend, or rescind its own rules whenever justice requires it, at least where no party is prejudiced thereby; * * *’
We do not of course wish to be in the position of applying a rule of foot in enforcing these rules but the Court should administer them in a discretionary manner. When it appears to the Court that no harm can be done to the one who makes the motion to enforce the Rule, and that an injustice would be done by enforcing the Rule, then the Court should use grace and discretion in administering the rule. If circumstances demand, an imposition of terms may be applied. In the present case we did not think that harm was done the movent by failing to enforce the rule strictly, while we felt that harm might be done the party failing to comply with the rule by enforcing it. It was for this reason that we now overrule the motion to strike.’1’
As to the general policy of this Court regarding the enforcement of its own rules, the foregoing statement from the Supreme Court should suffice.
As to the interpretation of the quoted portion of Rule 6 of this Court, it has been pointed out that the rule permits use of original bills of exception in certain cases, but does not exclude the use of originals in other cases deemed proper by this Court.
*97This ruling does not preclude any action by the trial judge to recall and reclaim the original bill of exceptions in which event a certified copy of same may be substituted in the office of the Clerk of this Court at the cost of the defendant.
The motion to strike the bill of exceptions is overruled, as a result of which no ruling is made upon the suggestion of diminution and the demurrer and motion to strike the suggestion of diminution.
The petition to rehear is respectfully overruled.
Shriver, P. J. (M.S.), and Puryear, J., concur.